      CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA



IN RE CATTLE ANTITRUST LITIGATION Civil No. 19-cv-1222 (JRT/HB)



This document relates to:

ALL CASES


KENNETH PETERSON, et al.                     Case No. 0:19-cv-1129 (JRT/HB)

                               Plaintiffs,

v.

JBS USA FOOD COMPANY HOLDINGS,
TYSON FOODS, INC., CARGILL, INC.,
and NATIONAL BEEF PACKING
COMPANY,

                               Defendants.


     MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION
      FOR EXPEDITED RELIEF TO TEMPORARILY HOLD IN ABEYANCE
                        CERTAIN DEADLINES
     CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 2 of 13




                                     INTRODUCTION

       Unsatisfied with this Court’s decision to allow limited discovery to proceed pending

resolution of the motions to dismiss in these two cases, Defendants now seek “a temporary

‘pause’ on deadlines associated with the limited discovery” this Court ordered on April 14,

2020. Despite Defendants’ characterizations, the proposed changes will not result in “a

very modest extension of the current deadlines,” but would almost certainly result in a halt

to all discovery efforts until after the motions to dismiss have been resolved. As explained

herein, the delay will necessarily be lengthy because it hinges on the consent of the

plaintiffs in three recently filed cases to Defendants’ unilateral proposal. Not surprisingly,

none of the plaintiffs in these cases have yet consented to Defendants’ proposal.

       Defendants have also failed to show good cause or any burden whatsoever that they

will face by beginning to meet and confer with the Peterson and Cattle Plaintiffs as the

April 14 order commands. At the same time, these Plaintiffs continue to be prejudiced by

delay, having filed their cases over fifteen months ago.

       In these circumstances, Defendants’ application is both premature and an obvious

attempt to delay proceedings. It is not in the parties’ or the Court’s interest to further delay

the meet and confer schedule ordered by the Court. Cattle and Peterson Plaintiffs

respectfully request that the Court deny Defendants’ motion for relief from the deadlines




                                               1
     CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 3 of 13




set forth in the Discovery Order, and instead issue an order compelling Defendants to meet

and confer in accordance with those deadlines.1

                            RELEVANT BACKGROUND

       On April 14, 2020, this Court entered an order in these two cases (Cattle ECF No.

196) (“Discovery Order”) which, inter alia, allowed any party to serve initial Rule 34

Requests for Production (“RFPs”) on a counterparty on or after May 29, 2020. Pursuant

to the Discovery Order, service of those RFPs triggered a series of deadlines, including

deadlines for objections and responses and to meet and confer.

       Between June 6, 2020, and July 17, 2020, two complaints on behalf of direct beef

purchaser plaintiffs and one complaint on behalf of indirect commercial beef purchaser

plaintiffs were filed against the same Defendant groups, alleging a conspiracy to raise the

price of beef, by counsel entirely not related to counsel in these two cases. These cases

involve various levels of Defendants’ beef distribution chain, unlike Cattle, which focuses

on Defendants’ cattle procurement practices. See, Samuels et al v. Cargill, Inc., 0:20-cv-

01319-JRT-HB (“Samuels”); Erbert & Gerbert's, Inc. v. JBS USA Food Company

Holdings, 0:20-cv-01414-JRT-HB (“E&G”); and Olean Wholesale Grocery Cooperative,

Inc. v. Cargill, Inc., 0:20-cv-01602-JRT-HB (“Olean”) (collectively “Newly Filed Cases”).

       Almost two months after Samuels was filed, Defendants first approached Cattle

Plaintiffs about delaying the meet and confer deadlines related to all parties’ RFPs.


1
       While Plaintiffs ask that Defendants be ordered to comply with their meet and
confer deadlines (some of which occur before September 4, 2020), should the Court desire,
Plaintiffs stand ready to address these issues at the September 4, 2020 hearing currently
scheduled.

                                            2
     CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 4 of 13




Declaration of Kathryn N. Hibbard, Exhibit B, ECF #241-1. Defendants’ proposal relates

to three principal topics:

       • Plaintiffs’ RFPs on Defendants

           Cattle and Peterson Plaintiffs served their RFPs on Defendants on June 19,

           2020, and Defendants served their objections/responses on July 20, 2020.

           Pursuant to the Discovery Order, Defendants are required to meet and confer on

           these responses by August 19, 2020. Instead, they propose to delay this date

           indefinitely – indeed, they provide no proposed date – and suggest that the

           plaintiffs in the Newly Filed Cases adopt the RFPs served on Defendants by the

           Peterson Plaintiffs (which, as Defendants note, differ from those served by the

           Cattle Plaintiffs).2 Once (and if) they do that, Defendants posit the meet and

           confers on Plaintiffs’ RFPs can proceed. Of crucial importance, counsel in the

           Newly Filed Cases have not yet agreed to adopt the Peterson RFPs, thus

           completely invalidating Defendants’ proposal. See, Declaration of Amanda F.

           Lawrence (“Lawrence Decl.”), ¶¶3-4, filed herewith.




2
        Defendants disingenuously suggest that Cattle and Peterson Plaintiffs somehow
violated the April 14, 2020 Order by serving differing RFPs. Defendants’ Memorandum
in Support (“Defs. Br.”) at 3 n.1, 8 n.5. However, the Discovery Order specifically
provided that “[t]he In Re Cattle Plaintiffs, collectively, and the Peterson Plaintiffs,
collectively, may each serve no more than 20 Rule 34 requests on each Defendant.”
Discovery Order, ECF No. 196, at 4. At the same time, Defendants themselves served
differing discovery requests on each Plaintiff – a total of 49 unique RFPs in Cattle alone,
spread amongst the Cattle Plaintiffs.

                                            3
     CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 5 of 13




       • Defendants’ RFPs on Plaintiffs

          Defendants served their RFPs on the Cattle and Peterson Plaintiffs on June 23,

          2020, and Plaintiffs objected/responded to them on July 23, 2020. Pursuant to

          the Discovery Order, Cattle and Peterson Plaintiffs are required to meet and

          confer with Defendants by August 24, 2020. Defendants propose to serve their

          RFPs on plaintiffs in the Newly Filed Cases and to be able to meet and confer

          with Cattle and Peterson Plaintiffs together with plaintiffs in the Newly Filed

          Cases in “early September.” Defs. Br. at 3. As Cattle and Peterson Plaintiffs

          have conveyed to counsel for Defendants, they stand ready and willing to meet

          and confer by the August 24, 2020 deadline. Lawrence Decl., ¶2.

       • Custodians

          On August 10, 2020, Defendants provided Cattle and Peterson Plaintiffs with

          their proposed custodian lists. Cattle and Peterson Plaintiffs provided their

          proposed custodian lists to Defendants on August 13, 2020. Pursuant to the

          Discovery Order, the parties are to exchange counterproposals by August 31,

          2020, and September 3, 2020, on Defendants’ and Cattle and Peterson Plaintiffs’

          initial proposals, respectively. The parties are to meet and confer on the

          custodian lists by September 21, 2020, and September 24, 2020, respectively.

          Defendants propose to delay this to a date uncertain 21 days after the last plaintiff

          in a Newly Filed Case serves its initial custodian proposal.

       On August 3, 2020, Cattle and Peterson Plaintiffs informed Defendants that they

were not willing to agree to Defendants’ proposed delays, and that both groups of Plaintiffs


                                              4
     CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 6 of 13




remained willing to meet and confer on both Cattle and Peterson Plaintiffs’ and

Defendants’ objections to the initial RFPs served pursuant to the Discovery Order.

Lawrence Decl., ¶2.

                                 LEGAL STANDARD

      Amending a scheduling order is warranted “only for good cause and with the judge’s

consent.” Fed. R. Civ. P. 16(b)(4). “The primary measure of good cause is the movant’s

diligence in attempting to meet the order’s requirements.” Sherman v. Winco Fireworks,

Inc., 532 F.3d 709, 716 (8th Cir. 2008). This is an “exacting” test. Scheidecker v. Arvig

Enters., Inc., 193 F.R.D. 630, 631, 632 n.1 (D. Minn. 2000); Metro Produce Distribs., Inc.

v. City of Minneapolis, 473 F. Supp. 2d 955, 964 (D. Minn. 2007). Ultimately, in applying

Rule 16(b) to the circumstances presented in any case, this Court asks whether the moving

party has demonstrated “that the existing schedule ‘cannot reasonably be met despite the

diligence of the party seeking the extension.’” Archer Daniels Midland Co. v. Aon Risk

Servs., Inc., 187 F.R.D. 578, 581–82 (D. Minn. 1999)3. Defendants fail to meet that

standard here.

                                      ARGUMENT

I.    DEFENDANTS FAIL TO SHOW GOOD CAUSE FOR MODIFYING THE
      DISCOVERY ORDER

      As this Court has held, the filing of a separate case – the resolution or scheduling of

which might ultimately have some bearing on the legal or discovery issues in the instant

action – does not constitute good cause to postpone discovery deadlines. See, e.g., Rent-


3
      Unless otherwise indicated, citations are omitted and emphasis is added.

                                             5
     CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 7 of 13




A-Ctr. E., Inc. v. N. Am. Banking Co., Case No. 13-CV-3274 (RHK/HB), 2015 WL

13767169, at *5 (D. Minn. Feb. 2, 2015) (motion to amend scheduling order denied for

lack of good cause where movant sought to extend deadlines to allow time for resolution

of orders in separate case) (Bowbeer, J.); Shukh v. Seagate Tech., LLC, Civil No. CIV. 10-

404 (JRT/JJK), 2013 WL 53835, at *6 (D. Minn. Jan. 3, 2013) (affirming Magistrate

Judge’s determination that petition for writ of certiorari pending before United States

Supreme Court in separate case that might bear on instant case did not establish good cause

for extending discovery deadline).

       Defendants have not demonstrated “that the existing schedule ‘cannot reasonably

be met despite the diligence of the party seeking the extension.’” Archer Daniels Midland

Co., 187 F.R.D. at 581–82. Indeed, Defendants do not even attempt to argue that they are

unable to meet the relevant deadlines in the existing order. It is clear that Defendants are

unwilling, rather than unable, to participate in the meet and confers before the deadlines

set out in the Discovery Order.

       Nor do Defendants argue that they were diligent in their attempts to comply with

the Discovery Order’s deadlines. Even if they had, any diligence argument would be

unavailing. As noted above, Samuels was filed on June 6, 2020. It is unclear as to why

Defendants waited until after the parties had exchanged RFPs, as well as responses and

objections, to raise this issue. Had it been raised in mid-June instead of late-July, it is very

likely that Defendants’ motion would not be for “expedited relief.”

       Additionally, while Defendants claim “burden” (Defs. Br. at 2, 5, 9) and “substantial

prejudice” (id. at 8), they actually fail to demonstrate anything of the sort. This is primarily


                                               6
     CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 8 of 13




because Defendants will need to meet and confer individually with both the Cattle and the

Peterson Plaintiffs regardless of coordination with the Newly Filed Cases.

       As to the Cattle and Peterson Plaintiffs’ RFPs served on Defendants, Defendants

themselves note that these requests differ in the two cases. Defs. Br. at 3 n.1, 6 n.3, 8 n.5.

Even if counsel in the Newly Filed Cases were to agree to adopt the Peterson Plaintiffs’

RFPs – which they have declined at this time to do – that still leaves the Cattle RFPs for

Defendants. Lawrence Decl., ¶¶3-4. Adhering to the deadline to meet and confer on these

RFPs or delaying until a date uncertain imposes the same “burden” (i.e., none) on

Defendants.

       As to Defendants’ RFPs served on Cattle and Peterson Plaintiffs, there can be no

doubt that the parties will have to meet and confer individually on these as well. First of

all, as previously noted, Defendants’ RFPs differ from Plaintiff to Plaintiff. Second, each

Plaintiff varies substantially in the relevant and responsive documents it possesses, as well

as its retention policies and electronic capabilities. Such differences virtually mandate

individual meet and confer conversations for each Plaintiff. Therefore, again, meeting and

conferring now versus months from now imposes no cognizable burden on Defendants.

       Finally, as to the custodian lists and counterproposals, these lists again differ

substantially, thus necessitating individual meet and confer conversations. For example,

the initial custodian list proposed by the JBS Defendants in Cattle have 10 proposed

custodians, and 7 broad categories of non-custodial document sources, while that list in

Peterson has 0 names and 0 non-custodial document sources. Likewise, the Tyson

Defendants in Cattle have 13 proposed custodians, and 5 broad categories of non-custodial


                                              7
      CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 9 of 13




document sources, while its proposed initial custodian list in Peterson has just 3 names and

0 non-custodial document sources. Given these disparities, there will need to be individual

meet and confer conversations in the Cattle and Peterson cases, let alone in the Newly

Filed Cases. Defendants thus have not demonstrated how meeting the Discovery Order

deadlines for counterproposals and to meet and confer on custodians imposes any burden.

II.    DEFENDANTS’ REQUESTED MODIFICATIONS                               PROVIDE         NO
       EFFICIENCY AND PREJUDICE PLAINTIFFS

       Finally, there is no efficiency gained in engaging in a large and unwieldy meet and

confer process that includes discussion not only about the Cattle and Peterson RFPs, but

also the additional yet-to-be-filed RFPs from an unknown number of cases brought on

behalf of beef purchasers at various levels of the supply chain. Under Defendants’

approach, hours would be wasted by both Plaintiffs’ and Defendants’ counsel sitting

through meet and confers on RFPs related only to other Plaintiffs and Defendants.

Defendants’ draft stipulation provides no suggestions for how this unwieldy and

cumbersome process might be managed.

       Furthermore, Defendants’ nebulous proposal necessarily prejudices Cattle and

Peterson Plaintiffs because it serves to delay the cases which Plaintiffs filed almost one

and a half years ago. While Defendants may claim this is but a brief “pause,” their own

papers dictate otherwise. For example, Defendants admit they have not received consent

to their proposal from counsel in the Newly Filed Cases (who have declined at this time to

give that consent) and even that such a decision cannot be made until a leadership structure

is finalized in the Samuels and Olean cases. Defs. Br. at 7 n.4. There is no date certain for



                                             8
    CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 10 of 13




these events, and Plaintiffs in Cattle and Peterson should not be forced to wait to meet and

confer on outstanding discovery requests. It is clear this is just another attempt by

Defendants to impose a de facto stay on any discovery actions pending resolution of the

motions to dismiss.    While Defendants previously argued for this, the Court, in its

Discovery Order, already ruled that a complete stay is unwarranted and ordered some

discovery to proceed. Defendants should not be allowed to sidestep the Discovery Order

in the name of the “Newly Filed Cases.”

                                     CONCLUSION

       For the foregoing reasons, Defendants’ Motion for Expedited Relief to Temporarily

Hold in Abeyance Certain Deadlines should be denied and Defendants should be ordered

to meet and confer with Cattle and Peterson Plaintiffs as scheduled in the Discovery Order.

Dated: August 13, 2020                    SCOTT+SCOTT
                                          ATTORNEYS AT LAW LLP

                                          /s/ Amanda F. Lawrence
                                          David R. Scott (pro hac vice)
                                          Amanda F. Lawrence (pro hac vice)
                                          Patrick J. McGahan (pro hac vice)
                                          Michael P. Srodoski (Bar No. 0398250)
                                          156 South Main Street
                                          P.O. Box 192
                                          Colchester, CT 06415
                                          Tel.: 860-537-5537
                                          Fax: 860-537-4432
                                          david.scott@scott-scott.com
                                          alawrence@scott-scott.com
                                          msrodoski@scott-scott.com

                                          Christopher M. Burke (pro hac vice)
                                          SCOTT+SCOTT
                                          ATTORNEYS AT LAW LLP
                                          600 W. Broadway, Suite 3300


                                             9
CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 11 of 13




                              San Diego, CA 92101
                              Tel.: 619-233-4565
                              Fax: 619-233-0508
                              cburke@scott-scott.com


                              Anthony F. Fata (pro hac vice)
                              Jennifer W. Sprengel (pro hac vice)
                              Christopher P.T. Tourek (pro hac vice)
                              Brian P. O’Connell (pro hac vice)
                              CAFFERTY CLOBES MERIWETHER &
                              SPRENGEL LLP
                              150 S. Wacker
                              Suite 3000
                              Chicago, IL 60606
                              Tel.: 312-782-4882
                              Fax: 312-782-4485
                              afata@caffertyclobes.com
                              jsprengel@caffertyclobes.com
                              ctourek@caffertyclobes.com
                              boconnell@caffertyclobes.com

                              Ellen Meriwether (pro hac vice)
                              CAFFERTY CLOBES MERIWETHER &
                              SPRENGEL LLP
                              205 N. Monroe St.
                              Media, PA 19063
                              Tel.: 215-864-2800
                              Fax: 215-864-2810
                              emeriwether@caffertyclobes.com

                              Interim Co-Lead Counsel for the Cattle
                              Plaintiffs

                              K. Craig Wildfang (Bar No. 0117043)
                              Thomas J. Undlin (Bar No. 0183751)
                              Stacey P. Slaughter (Bar No. 0296971)
                              ROBINS KAPLAN LLP
                              800 LaSalle Avenue
                              Suite 2800
                              Minneapolis, MN 55402
                              Tel: 612-349-8500
                              Fax: 612-339-4181


                                10
CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 12 of 13




                              kcwildfang@robinskaplan.com
                              tundlin@robinskaplan.com
                              sslaughter@robinskaplan.com

                              Hollis Salzman
                              Kellie Lerner
                              ROBINS KAPLAN LLP
                              399 Park Avenue
                              Suite 3600
                              New York, NY 10022
                              Tel: 212-980-7400
                              Fax: 212-980-7499
                              hsalzman@robinskaplan.com
                              klerner@robinskaplan.com

                              Liaison Counsel for the Cattle Plaintiffs

                              Shana E. Scarlett (pro hac vice)
                              Rio S. Pierce (pro hac vice)
                              HAGENS BERMAN SOBOL SHAPIRO
                              LLP
                              715 Hearst Avenue, Suite 202
                              Berkeley, California 94710
                              Telephone: (510) 725-3000
                              Facsimile: (510) 725-3001
                              shanas@hbsslaw.com
                              riop@hbsslaw.com

                              Steve W. Berman (pro hac vice)
                              Breanna Van Engelen (pro hac vice)
                              HAGENS BERMAN SOBOL SHAPIRO
                              LLP
                              1301 Second Avenue, Suite 2000
                              Seattle, Washington 98101
                              Telephone: (206) 623-7292
                              Facsimile: (206) 623-0594
                              steve@hbsslaw.com
                              breannav@hbsslaw.com

                              W. Joseph Bruckner (MN #0147758)
                              Brian D. Clark (MN #0390069)
                              Arielle S. Wagner (MN #0398332)
                              Stephanie A. Chen (MN #0400032)


                                11
CASE 0:19-cv-01222-JRT-HB Document 245 Filed 08/13/20 Page 13 of 13




                              LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                              100 Washington Avenue South, Suite 2200
                              Minneapolis, MN 55401
                              T: (612) 339-6900
                              F: (612) 339-0981
                              wjbruckner@locklaw.com
                              bdclark@locklaw.com
                              aswagner@locklaw.com
                              sachen@locklaw.com

                              Interim Co-Lead Class Counsel for Plaintiffs in
                              the Peterson Action




                                12
